DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
Pursuant to the applicant’s response filed 08 September 2022, the amendments to the specification and claims have been entered into the application.  By this amendment, no claims have been added, claim 2 has been cancelled, and claims 1 & 3-10 are currently pending in the application.  The rejections are maintained as presented and the arguments are addressed below.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
Claim(s) 1 and 3-10 is/are rejected under 35 U.S.C. 103 as being unpatentable over U.S. Patent 3,022,734 issued to Kidder (Kidder) in view of U.S. Patent 0,126,615 issued to Wood (Wood).
Regarding claim 1, Kidder discloses a shotgun cartridge (See at least Figure 5, clearly illustrated) comprising a case (30) of internal diameter dint (See at least Figure 5, clearly illustrated) and a base (Contains element 31) with a primer (31), a powder (36), a wad (32), and a shot (33), as well as an obturator (35) arranged between the powder (36) and the wad (32), characterized in that the obturator is made of biodegradable material with plastic deformation properties (See at least Col. 1 Lines 49-55), and comprises a central disk and skirts together forming a one-piece element with the disk, the assembly having an outer diameter dext, the skirts comprising upper skirts and lower skirts, these skirts forming a non-zero angle with the plane of the disk, the obturator having a nominal outer diameter dext, the skirts being able to take at least one other position in which said skirts are in the plane of the disk, the outer diameter being Dext, wherein the diameter Dext of the obturator with the skirts in the plane of the disk is greater than the inner diameter dint of the case (See at least Figure 5, clearly illustrated, and at least Columns 4-6, especially Col. 4 Line 54-Col. 5 Line 9, understood to be how the device seals against the barrel during operation).
Kidder does not disclose fins on the skirt portion.
Wood, a related prior art reference, discloses fins on the skirt portion of the wad/obturator (See Figures, and at least Page 1 Paragraph 5).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to combine the noted teachings of Kidder with the noted teachings of Wood.  The suggestion/ motivation for doing so would have been to allow for expansion under gas pressure without splitting or breaking as taught by Wood.
Based on such a combination, the following limitations would be obvious, a central disk and fins together forming a one-piece element with the disk, the assembly having an outer diameter dext, the fins comprising upper fins and lower fins, these fins forming a non-zero angle with the plane of the disk, the obturator having a nominal outer diameter dext, the fins being able to take at least one other position in which said fins are in the plane of the disk, the outer diameter being Dext, wherein the diameter Dext of the obturator with the fins in the plane of the disk is greater than the inner diameter dint of the case.
Regarding claim 3, Kidder further discloses that the nominal outer diameter dext of the obturator is less than the inner diameter dint of the case (See Figures of Kidder).
Regarding claim 4, Wood further discloses that the obturator comprises a linking membrane between the fins (See Figures of Wood).
Regarding claim 5, Wood further discloses that the obturator comprises eight upper fins and eight lower fins (See at least Page 1 Paragraph 5, the number could be increased if deemed expedient to provide for the required expansibility based on the material chosen).
Regarding claim 6, Kidder as modified by Wood further discloses the upper fins and the lower fins comprise two radial rectilinear edges and a circular edge forming the periphery of the obturator with an upper circular edge and a lower circular edge (See Figures of Kidder, clearly illustrated).
Regarding claim 7, Kidder as modified by Wood discloses the claimed invention except for the radial rectilinear edges of the upper fins are staggered relative to the lower fins. It would have been an obvious matter of design choice to stagger the radial rectilinear edges of the upper fins and lower fins, since Applicant has not disclosed that staggering the rectilinear edges solves any stated problem or is for any particular purpose and it appears that the invention would perform equally well with in-line rectilinear edges.
Additionally or alternatively, a person of ordinary skill in the art would recognize that aligning defects one after another would lead to potential failure of the sealing system. The concept is demonstrated in the Swiss cheese model encountered in engineering school. Offsetting sealing defects in a structure, known as dynamic sealing, would flow naturally from such teachings and would result in the claimed assembly.
Regarding claim 8, Kidder as modified by Wood further discloses the upper fins form an angle of more than 0° and in that the lower fins form an angle of less than 0°, with the plane of the central disk (See Figures of Kidder, clearly illustrated).
Regarding claim 9, Kidder as modified by Wood further discloses the upper fins form an angle of about 30° and in that the lower fins form an angle of about -30°, with the plane of the central disk (See Figures of Kidder, clearly illustrated).
Regarding claim 10, Kidder further discloses a method for producing a shotgun cartridge according to claim 1, characterized in that it comprises the following steps: preparing a base with the case thereof, said base comprising the primer and the powder charge, introducing the obturator into the case, introducing the wad into said case, introducing the projectile into said case, crimping the case (See Figures, clearly understood, and at least Col. 5 Lines 10-46).
Response to Arguments
In response to the applicant’s arguments that the references do not disclose a difference (change) in the diameter of the obturator between the working position and the rest position, the examiner offers the following:  Kidder clearly states that there are radial expanding forces of the skirts due to axial compression in Col. 4 Line 54-Col. 5 Line 9, which would mean there are at least two separate positions of the skirts as is claimed and the device appears to function in a similar manner to the applicant’s invention.  
In response to the applicant’s arguments that Kidder does not disclose the use of a biodegradable material for the obturator, the examiner offers the following:  Kidder discloses at least the use of cellulose acetate for the obturator which is clearly a biodegradable material that meets the claimed limitations.
The test for obviousness is not whether the features of a secondary reference may be bodily incorporated into the structure of the primary reference; nor is it that the claimed invention must be expressly suggested in any one or all of the references. Rather, the test is what the combined teachings of the references would have suggested to those of ordinary skill in the art.  In re Keller, 642 F. 2d 413, 425, 208 USPQ 871, 881 (CCPA 1981).  In this regard, a conclusion of obviousness may be based on common knowledge and common sense of the person of ordinary skill in the art without any specific hint or suggestion in a particular reference.  In re Bozek, 416 F .2d 1385, 1390, 163 USPQ 545, 549 (CCPA 1969).
In response to the Applicant’s arguments, 37 CFR § 1.111(b) states, “A general allegation that the claims define a patentable invention without specifically pointing out how the language of the claims patentably distinguishes them from the reference does not comply with the requirements of this section.”  Applicant has failed to specifically point out how the language of the claims patentably distinguishes them from the references.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JONATHAN C WEBER whose telephone number is (571)270-5377. The examiner can normally be reached M-F 8AM-5PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Troy Chambers can be reached on 571-272-6874. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/Jonathan C Weber/Primary Examiner,
Art Unit 3641                                                                                                                                                                                                        
JONATHAN C. WEBER
Primary Examiner
Art Unit 3641